         

Exhibit No. 10.03e
AMENDMENT
TO 1989 MONRO MUFFLER BRAKE
EMPLOYEES’ INCENTIVE STOCK OPTION PLAN
     THIS AMENDMENT, dated as of September 26, 2007 (the “Amendment”) to the
1989 MONRO MUFFLER BRAKE EMPLOYEES’ INCENTIVE STOCK OPTION PLAN, as previously
amended (the “1989 Employee Plan”).
     WHEREAS, Monro Muffler Brake, Inc. (the “Company”) maintains the 1989
Employee Plan to encourage and enable all eligible employees of the Company and
its subsidiaries to acquire a proprietary interest in the Company through the
ownership of the Company’s common stock;
     WHEREAS, the Board of Directors (the “Board”) has delegated its authority
to amend the 1989 Employee Plan to the Compensation Committee (the “Committee”)
of the Board;
     WHEREAS, the Committee desires to amend the exercise and payment section of
the 1989 Employee Plan to permit the use of “cashless exercise” for the payment
of the Option Price (as defined herein).
     NOW, THEREFORE, pursuant to and in exercise of the authority delegated by
the Board to the Committee, the Committee provides as follows:

1.   RESOLVED, that the first sentence of Section 5(a) shall be replaced in its
entirety as follows:

    Each option, or any installment thereof, shall be exercised, whether in
whole or in part, by giving written notice to the Company at its principal
office, specifying the number of Shares purchased and the purchase price being
paid, and accompanied by the payment of all or such part of the purchase price
as shall be specified in the option, at the discretion of the optionholder,
(i) with respect to any options issued hereunder, in cash (including check, bank
draft or money order); or (ii) with respect only to options that do not qualify
as incentive stock options: (a) by delivery of Shares (valued at the fair market
value (as defined in Section 4 hereof) thereof on the date of exercise); (b) by
delivery of a combination of cash and Shares or (c) subject to the terms and
conditions established by the Committee, through the delivery of irrevocable
instructions to a broker to deliver promptly to the Company an amount equal to
the aggregate purchase price for the Shares being purchased; provided, however,
that the Committee may, in any instance, in order to prevent any possible
violation of law, require the purchase price to be paid in cash; and provided,
further, that the right to deliver Shares in payment of the purchase price may
be limited or denied in any Option agreement.

2.   The 1989 Employee Plan, except as otherwise set forth herein, shall remain
in full force and effect in all other respects.

 